DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28:
The claim is unclear because of the limitation “wherein the component is the electromagnet” in lines 1-2. The claim indicates that the component is the electromagnet while claim 12 (on which this claim depends) indicates that they are separate parts because of how they are claimed (claim 12 claims them as separate parts and not as the same part). For this reason, claim 28 is unclear because it indicates they are the same part. For this reason, the claim is unclear.

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  claims 11-13 and 21-27 and 29-37 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the electromagnet is operable to cause the latch pin to translate between the first position and the second position through magnetic flux that passes through the rocker arm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; 
the prior art of record does not teach “wherein the framework rests on the spark plug tower and the spark plug tube protrudes upward through an opening in the framework” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12; and
the prior art of record does not teach “a valvetrain comprising: a rocker arm assembly comprising a rocker arm; an electrical device;” “wherein the circuit comprises a wire that enters the spark plug tube below the cylinder head and exits the spark plug tube above the cylinder head” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 

Note: while reference such as Wolfsgruber (see citation below) do show a wire within the spark plug tube they do not show an electrical device which is a part valvetrain. They show a spark plug but this is outside the scope of a valvetrain and for this reason does not read on the claim.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/15/22, with respect to the non-final filed 11/10/2021 have been fully considered and are persuasive. 
Regarding claims 11, 12 and 13:
The applicants amendments to the claims to include the previously indicated allowable subject matter has overcome the previous rejections of the independent claim and for this reason claims 11 and 12 are allowable.

Regarding the claim objections:
The applicant has amended the claims to overcome the previous claim objections and for this reason the claim objections are withdrawn.

Regarding the 35 USC 112(f) claim interpretation:
The applicant has amended the claims to over the previous claim interpretation and for this reason the interpretation has been withdrawn.

Regarding the 35 USC 112(b) claim rejections:
The applicant has amended the claims to overcome the previous claim rejections and for this reason the claim rejections have been withdrawn.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: WIPO patent document WO 01/65093 to Wolfsgruber (see wire ignition coil or spark transformer within 276, ¶0125).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746